DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Fujimoto et al., (US 2010/0267252), in view of Wu et al., (US 2014/0213124), not disclosing or suggesting, novel features of claims 1, 2 and 4-20 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1, 2 and 4-20 are allowable. The restriction requirement between Species I-II as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I and II is withdrawn.  Claims 6, 7, 10, 17 and 18 directed to a discrete electrical component and a pin structure for a pin-less electrical component, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a discrete electrical component, comprising: 
a component member having a can and at least one plate, the at least one plate disposed within the can; 
a base member on which the component member is supported; and 
at least one compliant pin member, each compliant pin member having 
a first end portion configured for press-fit engagement in a printed circuit board and 
a second end portion electrically connected to the at least one plate of the component member, 
the at least one compliant pin member at least partly extending through or into the base member, 
wherein the first end portion extends outwardly from an outer vertical periphery of the base member, 
wherein the at least one plate of the component member is welded to the second end portion of the first compliant pin member within the can.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2 and 4-13 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 14 recites, a pin structure for a pin-less electrical component member having a can and at least one plate, the at least one plate disposed within the can, the pin structure comprising: 
a base member on which the component member is to be supported; and 
at least one compliant pin member, each compliant pin member having 
a first end portion configured for press-fit engagement in a printed circuit board and 
a second end portion configured for electrical connection with the at least one plate of the component member, 
the at least one compliant pin member at least partly extending through or into the base member, 
wherein the first end portion extends outwardly from an outer vertical periphery of the base member,
wherein the at least one plate of the component member is welded to the second end portion of the first compliant pin member within the can.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 15-20 are allowed because each claim is directly or indirectly dependent of independent Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/06/2022



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837